Exhibit 10.21

COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2011 base salary and target
cash bonus amount for each “named executive officer” of Exelixis, Inc.

 

      2011 Annual      2011 Target Cash Bonus  

Named Executive Officer

  

Base Salary

    

(% of 2011 Base Salary)

 

Michael M. Morrissey (principal executive officer)

   $ 602,000         60 % 

Frank L. Karbe (principal financial officer)

   $ 426,368         45 % 

Frances K. Heller

   $ 424,350         45 % 

Gisela M. Schwab

   $ 418,399         45 % 